Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of June 7, 2017

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2016

THIS AMENDMENT NO. 2 (this “Amendment”) dated as of June 7, 2017 is entered into
by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory trust (the
“Borrower”), MEDALLION FUNDING LLC (successor by merger to Medallion Funding
Corp.), a New York limited liability company (the “Transferor”), MEDALLION
FINANCIAL CORP., a Delaware corporation (“Parent”), MEDALLION CAPITAL, INC., a
Minnesota corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL CORP., a
New York corporation (“Freshstart” and, together with the Borrower, the
Transferor, Parent and Medallion Capital, the “MF/Borrower Related Parties”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the
“Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

A. Reference is made to the Amended and Restated Loan and Security Agreement
dated as of December 12, 2016 among the Borrower, the Lender and the Agent (as
amended by Omnibus Amendment No. 1 dated as of February 15, 2017 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

B. The parties hereto have agreed to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. Effective as of the date hereof, the definition of
“Scheduled Termination Date” set forth in Section 1.01 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Scheduled Termination Date” means June 30, 2017.

SECTION 2. Release. Each of the MF/Borrower Related Parties hereby acknowledges
and confirms on its own behalf and on behalf of its officers and directors, and
its respective predecessors, successors, assigns, agents and other legal
representatives, and any Person claiming by or through any of them
(collectively, the “Releasors”), that (i) it does not have any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any case based upon acts or
omissions of the Lender, Agent or any other Indemnified Party occurring prior to
the date hereof or facts otherwise known to it as of the date hereof, the
effectiveness, genuineness,



--------------------------------------------------------------------------------

validity, collectability or enforceability of the Loan Documents and (ii) it
does not possess, and hereby unconditionally and forever waives, remises,
releases, discharges and holds harmless each Lender, Agent and any other
Indemnified Party, and each of their respective affiliates, stockholders,
directors, officers, employees, attorneys, agents, representatives, heirs,
executors, administrators, successors and assigns, each Person acting or
purporting to act for them or on their behalf, and the successors and assigns of
any such Persons (collectively, the “Designated Parties”), from and against, and
agrees not to allege or pursue, any action, cause of action, suit, debt,
liability, loss, expense, claim, counterclaim, cross-claim, demand, defense,
offset, opposition, demand and other right of action whatsoever, whether now
known or unknown, past or present, asserted or unasserted, contingent or
liquidated, whether in law, equity or otherwise, which any of the Releasors ever
had, now have, may have, or claim to have against any of the Designated Parties,
by reason of any matter, cause or thing whatsoever, with respect to events or
omissions occurring or arising on or prior to the date hereof and relating to
the Loan Documents, any transaction relating thereto, or any actions or
omissions in connection therewith (collectively, the “Claims”). The foregoing
release shall be construed in the broadest sense possible.

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title, and interest in and to every Claim being
released hereby and they have not assigned, pledged, hypothecated, or otherwise
divested or encumbered all or any part of any Claim being released hereby. The
MF/Borrower Related Parties hereby agree to indemnify, defend, and hold harmless
any and all of the Releasees from and against any Claims asserted against any
Releasee based on, or arising in connection with, any such prior assignment or
transfer, whether actual or purported. The MF/Borrower Related Parties hereby
absolutely, unconditionally, and irrevocably agree never to commence, prosecute,
cause to be commenced or prosecuted, voluntarily aid in any way, or foment any
suit, action, or other proceeding (at law, in equity, in any regulatory
proceeding, or otherwise) or otherwise seek any recovery against any of the
Releasees based on any of the Claims being released hereby. The MF/Borrower
Related Parties hereby specifically warrant, represent, acknowledge, and agree
that: (a) none of the provisions of this general release shall be construed as
or constitute an admission of any liability on the part of any Releasee; and
(b) the provisions of this general release shall constitute an absolute bar to
any Claim of any kind, whether any such Claim is based on contract, tort,
warranty, mistake, or any other theory, whether legal, statutory, or equitable.

SECTION 3. Reference to and Effect on the Loan Agreement.

3.1 Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby, and each reference to the Loan Agreement in any other document,
instrument and agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement as amended hereby

3.2 Except as specifically provided herein, the Loan Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

3.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lender
under the Loan Agreement, the other Loan Documents or any other document,
instrument, or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

2



--------------------------------------------------------------------------------

(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

/s/ Andrew M. Murstein

Name: Andrew M. Murstein Title: President

Amendment No. 2 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By  

/s/ Andrew M. Murstein

Name: Andrew M. Murstein Title: President MEDALLION CAPITAL, INC. By  

/s/ Dean Pickerell

Name: Dean Pickerell Title: Acting President FRESHSTART VENTURE CAPITAL CORP. By
 

/s/ Alvin Murstein

Name: Alvin Murstein Title: Chairman & CEO

Amendment No. 2 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent By
 

/s/ Jayan Krishnan

Name: Jayan Krishnan Title: Director By  

/s/ Franziska Hummel

Name Franziska Hummel Title Vice President AUTOBAHN FUNDING COMPANY LLC, as the
Lender By: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN,
its Attorney-in-Fact By  

/s/ Jayan Krishnan

Name: Jayan Krishnan Title: Director By  

/s/ Franziska Hummel

Name Franziska Hummel Title Vice President

Amendment No. 2 to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC By  

/s/ Alvin Murstein

Name: Alvin Murstein Title: Chairman & CEO

Amendment No. 2 to Amended and Restated Loan and Security Agreement